Citation Nr: 1123339	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a back injury, diagnosed as intervertebral and degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio.  In a November 2008 decision, the RO granted the Veteran's claim of entitlement to service connection for radiculopathy of the right lower extremity, with an initial evaluation of 10 percent, effective March 14, 2008.  In a February 2009 decision, the RO continued the previous 10 percent rating for the right lower extremity and the 10 percent rating for the lumbar spine disorders.

In June 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction ("AOJ") in accord with 38 C.F.R. 
§ 20.1304 (2010).

The issue of entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to residuals of a back injury, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is therefore referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected back and right lower extremity disorders have increased in severity.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Under the Veterans Claims Assistance Act of 2000 ("VCAA") (Pub. L. No. 106-475, 114 Stat. 2096 (2000)), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

Review of the claims folder reveals that the Veteran was afforded a VA examination for the aforementioned service-connected disabilities in August 2008.  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, although it is unclear, based on the Veteran's testimony during the June 2010 video conference hearing, whether he specifically stated that his back or right lower extremity disorders had worsened, a review of the recently-submitted September 2010 VA physical therapy report shows that the Veteran was given a TENS unit to help control the increasing pain from these disabilities.  As this evidence indicates a possible worsening of his service-connected back and/or right lower extremity disorders, the Board concludes that another examination is warranted.  

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated September 2010, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VAMC treatment records pertaining to the Veteran's residuals of a back injury, diagnosed as intervertebral and degenerative disc disease of the lumbar spine, and right lower extremity radiculopathy since September 2010 and associate these records with the claims folder.  Any negative reply should be included in the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate examination by a qualified examiner to determine the current severity of his service-connected back and right lower extremity disorders.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of the symptoms associated with the disabilities and note that, in addition to the medical evidence, the Veteran's personal statements have also been taken into account.  

a.) For the back/spinal examination, the examination report should specifically state the current degree of limitation of motion of the Veteran's thoracolumbar spine, to include the individual ranges of motion, and any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if favorable or unfavorable ankylosis is present in the thoracolumbar spine.  The examiner is also asked to discuss whether (and to what extent, if any) the Veteran's back disorders affect his daily activities of living and occupational duties.   In addition, the examiner should correlate the findings from the August 2008 VA examination report with the current examination, and provide a complete discussion of all current findings in relation to the pertinent evidence of record.

b.)  For the right lower extremity examination, the examination report should specifically state whether there is complete or incomplete foot drop.  If it is determined that the Veteran's right lower extremity is characterized by incomplete foot drop, the examiner should specify whether such is mild, moderate or severe.  Any and all other symptoms of his right lower extremity disorder must be reported in complete detail.  The examiner is also asked to discuss whether (and to what extent, if any) the Veteran's right lower extremity disorder affects his daily activities of living and occupational duties.  In addition, the examiner should correlate the findings from the August 2008 VA examination report with the current examination, and provide a complete discussion of all current findings in relation to the pertinent evidence of record.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

